—Appeal by the *745defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered March 31, 1992, convicting him of criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed (see, People v Hunter, 212 AD2d 731 [decided herewith]).
We additionally note that the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., Thompson, Santucci and Joy, JJ., concur.